Opinion issued November 17, 2005
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01149-CR
____________

CHRISTOPHER LEMARK ROBINSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court 
Harris  County, Texas
Trial Court Cause No. 971865



 
MEMORANDUM  OPINION
               Appellant, Christopher Lemark Robinson, pleaded guilty to the state jail
felony offense of possession of marihuana, without an agreed  recommendation as to
punishment with the State.  The trial court found appellant guilty and assessed
punishment at confinement for two years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).